Citation Nr: 0606914	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  98-03 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including acne vulgaris and chloracne.

2.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966, December 1990 to May 1991 and from February 1992 to May 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Thereafter, the claims file was transferred to the RO 
in Philadelphia, Pennsylvania.  In October 2003, the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The October 2003 Board remand directed the RO to again 
contact the National Personnel Records Center (NPRC) and the 
Department of the Army, to further search for any of the 
veteran's service medical records.  Although the RO has made 
adequate effort to obtain the veteran's service medical 
records and has provided the veteran with adequate VCAA 
notification regarding the unavailability of such records, 
the Board notes that the veteran's representative, in 
December 2005 (after the most recent attempts had been made 
in September 2005), contends that the veteran had recently 
retired from the reserves and that his service medical 
records would have only been retired to the Records Personnel 
Management Center in the last few weeks.  The representative 
requested that the RO again attempt to obtain the veteran's 
service medical records.  These treatment records may be 
available and could be relevant to the veteran's claims.  
Therefore, further development is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The veteran should be 
either advised to attempt to either secure copies of these 
treatment records or provide authorization for the RO to 
obtain the relevant records.  The RO should assist him in any 
such attempts.

The Board notes that the veteran's most recent VA treatment 
records are dated in July 1999.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The October 2003 Board remand also directed the RO to provide 
the veteran with appropriate VA examinations to determine the 
nature and etiology of any currently diagnosed skin 
disabilities and diagnosed HTN.  

Although the veteran was afforded a VA dermatology 
examination in May 2004, and although the examiner 
specifically identified the veteran as having acne which was 
consistent with chloracne "given his exposure in Vietnam, at 
the time when this rash did start afterwards," it is not 
apparent that the examiner reviewed the veteran's claims file 
as requested in the remand.  Moreover, the examiner did not 
address an earlier November 1992 VA Agent Orange examination 
report that indicates the veteran gave a history of having 
had acne on his face for most of his life.  

The veteran was also provided a VA cardiovascular examination 
in May 2004, in accordance with the October 2003 remand.  
While the examiner opined that the veteran's HTN was 
unrelated to his service-connected PTSD, he did not address 
the likelihood of it being the result of disease or injury in 
service.  Moreover, a closer review of the evidence of record 
shows that the veteran has given inconsistent histories, 
indicating an onset of his HTN as early as April 1990 
(preceding his second period of service) and as late as May 
1991 (within 1 month of his discharge from service during his 
second period of service).  Therefore, the Board finds that 
the examination reports do not adequately address the 
etiology of his claimed disabilities, as requested.  As the 
October 2003 remand expressly requested the VA examiners 
review the veteran's claims file and provide opinions 
regarding the etiology of any skin disability and HTN, to 
include whether it was as likely as not related directly to 
service or any disease in service, there has not been full 
compliance with the remand directives and a remand is 
required for compliance with the Board's remand.  Stegall v. 
West, 11 Vet. App 268 (1998).

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should make further attempts 
to secure the veteran's service medical 
records for all periods of service, 
either directly from the Department of 
the Army or through NPRC.  The RO should 
further secure all records of treatment 
from the VA Medical Center in Albany, New 
York, dated from July 1999 to the 
present.  If the RO cannot obtain the 
identified records, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of any 
unsuccessful efforts in this regard.

2.  The RO should make arrangements for 
the veteran to be afforded another VA 
cardiovascular examination to determine 
the nature, extent and etiology of the 
veteran's currently diagnosed HTN.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based on a review of the 
veteran's complete claims folder, and 
based on the results of the veteran's 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's HTN was 
caused by or had its onset during any 
period of service, or within one year of 
the veteran's discharge from service in 
May 1991 or in May 1992.  In this regard, 
the examiner is requested to comment on 
the veteran's stated histories and blood 
pressure values contained in the claims 
file, specifically his October 1992 VA 
treatment record and the November 1992 
Agent Orange examination report.  If the 
examiner is unable to provide such 
opinions, he/she should so state.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
veteran's claims file must be made 
available to and reviewed by the 
examiner.

3.  The veteran should also be afforded a 
VA examination to determine the current 
nature and extent of any skin disorder, 
to include acne vulgaris, and/or 
chloracne, found to be present.  All 
necessary special studies or tests should 
be accomplished.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any skin 
disorder was caused by or had its onset 
during service or is a result of service 
or in-service exposure to Agent Orange.  
In this regard, the examiner is requested 
to comment on the veteran's stated 
history of having had acne on his face 
most of his life in the November 1992 
Agent Orange examination report.  If the 
examiner is unable to provide such 
opinions, he/she should so state.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
veteran's claims file must be made 
available to and reviewed by the 
examiner.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  Thereafter, the RO should undertake 
any other action deemed necessary and 
readjudicate the issues on appeal.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

